                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ROLAND MA,                                              CASE NO. C19-1112-JCC
10                             Plaintiff,                    ORDER
11          v.

12   DEPARTMENT OF EDUCATION,
     UNIVERSITY OF SOUTHERN
13   CALIFORNIA,
14                             Defendant.
15

16          This matter comes before the Court on Defendant’s motion to enforce a settlement
17   agreement between the parties (Dkt. No. 21). Having thoroughly considered the motion and the
18   relevant record, the Court finds oral argument unnecessary and hereby GRANTS the motion for
19   the reasons explained herein.
20   I.     BACKGROUND
21          The Court has set forth the underlying facts of this case in a prior order and will not
22   repeat them here. (See Dkt. No. 15.) Since November 2018, the parties have discussed settling
23   this matter. (See Dkt. Nos. 22-1 at 2–21, 22-2 at 1–7, 24 at 2–3.) On August 20, 2019, Defendant
24   sent Plaintiff an email with an attached letter dated August 19, 2019, which set forth proposed
25   settlement terms (the “August 19 offer”). (See Dkt. No. 22-2 at 9–11.) On August 30, 2019,
26   Defendant sent Plaintiff another email with an attached settlement release and hold harmless

     ORDER
     C19-1112-JCC
     PAGE - 1
 1   agreement with space provided for Plaintiff’s signature (the “August 30 offer”). (See id. at 2–7.)

 2   On September 4, 2019, Plaintiff sent Defendant an email which stated, “accepted please expect a

 3   teller check by the end of tomorrow” (the “September 4 acceptance”). (Id. at 9.) The September

 4   4 acceptance was sent in response to Defendant’s August 20, 2019 email with the August 19

 5   offer. (See id. at 9–11; Dkt. No. 22 at 2.)

 6          On September 6, 2019, Plaintiff sent defense counsel and email asking, “Could you

 7   please advise me are we still in the settlement process that you had offered on behalf of your

 8   client? If not, I will go ahead place a stop payment request to the check that I have sent out.”
 9   (Dkt. No. 22-2 at 14.) On September 7, 2019, Defendant emailed Plaintiff asking that he “sign
10   and return the attached settlement agreement” and attaching a letter and a copy of the August 30
11   offer. (See id. at 13, 15–19.) Defendant’s letter noted that it had received a check from Plaintiff
12   that appeared to satisfy his outstanding debt to Defendant. (See id. at 15.)
13          Later that day, Plaintiff sent Defendant a revised version of the August 30 offer via
14   DocuSign. (See id. at 21–31.) Defendant disagreed with Plaintiff’s revisions, asserted that
15   Plaintiff had already agreed to the August 30 offer, and again asked Plaintiff to execute the
16   August 30 offer. (See id. at 33–34.)
17          On November 16, 2019, Defendant filed the instant motion. (Dkt. No. 21.) Since
18   Defendant’s filing of the motion, the parties have continued to discuss settling this case. (See

19   generally Dkt. Nos. 25, 25-1, 25-2.) In fact, Plaintiff has provided Defendant unaltered copies of

20   the August 30 offer with his electronic signature and has acknowledged that he was the person

21   who signed the offers. (See Dkt. No. 25-1 at 7–10, 15; 25-2 at 14.) Defendant continues to pursue

22   its motion because Plaintiff has not provided an August 30 offer with his handwritten signature.

23   (See Dkt. No. 24 at 2.) Plaintiff has not substantively responded to Defendant’s motion. 1

24

25          1
             On November 20, 2019, Plaintiff submitted a notice to the Court showing that he had
26   attempted to send emails to Defendant’s counsel AnneMarie Hoovler and had been blocked due
     to Ms. Hoovler’s protection order against him. (See Dkt. Nos. 23, 24 at 1.) Plaintiff’s attempted

     ORDER
     C19-1112-JCC
     PAGE - 2
 1   II.    DISCUSSION

 2          A.      Legal Standard

 3          “It is well settled that a district court has the equitable power to enforce summarily an

 4   agreement to settle a case pending before it.” Callie v. Near, 829 F.2d 888, 890 (9th Cir. 1987)

 5   (collecting cases). “However, the district court may enforce only complete settlement

 6   agreements.” Id. “Where material facts concerning the existence or terms of an agreement to

 7   settle are in dispute, the parties must be allowed an evidentiary hearing.” Id.

 8          In Washington, “[s]ettlements are considered under the common law of contracts.”
 9   Condon v. Condon, 298 P.3d 86, 92 (Wash. 2013). The formation of a contract requires a
10   meeting of the minds between the parties to the contract. See Sea-Van Invs. Assocs. v. Hamilton,
11   881 P.2d 1035, 1038–39 (Wash. 1994); see also Blue Mt. Constr. Co. v. Grant Cty. Sch. Dist.
12   No. 150-204, 306 P.2d 209, 212 (Wash. 1957) (“The acceptance of an offer is always required to
13   be identical with the offer, or there is no meeting of the minds and no contract.”). Whether a
14   meeting of the minds sufficient to create a contract exists is generally a question of fact. Sea-Van
15   Invs. Assocs., 882 P.2d at 1039. “Where the parties have not reached agreement, there is nothing
16   for equity to enforce.” Haire v. Patterson, 386 P.2d 953, 956 (Wash. 1963).
17          B.      Settlement Agreement
18          Defendant asserts that a valid and enforceable contract exists between the parties

19   following the September 4 acceptance, as Plaintiff agreed to the material terms of the August 30

20

21   correspondence with Ms. Hoovler does not appear relevant to the instant motion. (See Dkt. No.
     23 at 2–3.)
22           On October 2, 2019, Plaintiff filed a praecipe to the declaration of Defendant’s counsel
23   Michael Jaeger that accused Mr. Jaeger of attempting to “trap” Plaintiff into meeting at the King
     County District Court. (See Dkt. No. 26.) Plaintiff claims that Mr. Jaeger was aware of an
24   outstanding arrest warrant for Plaintiff that would have been executed at the courthouse. (See id.
     at 1.) Mr. Jaeger denies Plaintiff’s allegations and asks that Plaintiff’s praecipe be struck as an
25   untimely response to Defendant’s motion. (See Dkt. No. 27.) The Court declines to strike
     Plaintiff’s praecipe but will not consider its allegations against Mr. Jaeger in deciding the instant
26   motion.

     ORDER
     C19-1112-JCC
     PAGE - 3
 1   offer and partially performed by fulfilling his payment obligations. (See Dkt. Nos. 21 at 2–5; 22-

 2   2 at 4–7, 9.) But Plaintiff sent the September 4 acceptance in response to the August 19 offer,

 3   which set forth materially different terms than the August 30 offer. (See Dkt. No. 22-2 at 9–11.) 2

 4   Thus, it is unclear as to whether there was a meeting of the minds between the parties as to the

 5   material terms of the agreement. On this record, the Court cannot find that there was a meeting

 6   of the minds on September 4 sufficient to create a contract this Court may enforce pursuant to its

 7   equitable powers. See Sea-Van Invs. Assocs., 882 P.2d at 1039; Haire, 386 P.2d at 956.

 8          But there has been a meeting of the minds between the parties subsequent to the
 9   September 4 acceptance: Plaintiff’s delivery to Defendant of the August 30 offer with his
10   electronic signature. (See, e.g., Dkt. No. 25-1 at 7–10.) Plaintiff has repeatedly affirmed in emails
11   to Defendant’s counsel that Plaintiff was the one who applied his electronic signature to the
12   unaltered August 30 offers sent to Defendant. (See id. at 15; Dkt. No. 25-2 at 14.) As Plaintiff
13   has provided his electronic signature to the August 30 offer without proposed revisions,
14   Plaintiff’s acceptance mirrors Defendant’s offer and there has been a meeting of the minds
15   between the parties. See Sea-Van Invs. Assocs., 881 P.2d at 1038–39; Blue Mt. Constr. Co., 306
16   P.2d at 212; (compare Dkt. No. 22-2 at 4–7, with Dkt. No. 25-1 at 7–10). As no material
17   questions of fact remain outstanding, the Court FINDS that a settlement agreement, whose terms
18   are embodied by the August 30 offer, exists between the parties and may be enforced pursuant to

19   the Court’s equitable powers. See Callie, 829 F.2d at 890, Haire, 386 P.2d at 956.

20   III.   CONCLUSION

21          For the foregoing reasons, Defendant’s motion to enforce settlement agreement (Dkt. No.

22   21) is GRANTED. Pursuant to the parties’ settlement agreement, this case is DISMISSED. See

23
            2
24            For example, the August 30 offer requires Plaintiff “to dismiss any and all complaints
     and appeals in which the University of Southern California or its employees are a party by or
25   before September 15, 2019” and contains substantial language regarding the scope and
     enforcement of the proposed settlement agreement, none of which is present in the August 19
26   offer. (Compare Dkt. No. 22-2 at 4–7, with Dkt. No. 21-1 at 13–14.)

     ORDER
     C19-1112-JCC
     PAGE - 4
 1   Link v. Wabash R. Co., 370 U.S. 626, 631–32 (1962); (Dkt. No. 25-1 at 7). The Court shall retain

 2   jurisdiction over this case for the limited purpose of enforcing the terms of the parties’ settlement

 3   agreement. The Clerk is DIRECTED to STRIKE Defendant’s pending motion for a pre-filing

 4   order pursuant to 28 U.S.C. § 1651(a) (Dkt. No. 28). The Clerk is further DIRECTED to close

 5   the case.

 6          DATED this 16th day of October 2019.




                                                           A
 7

 8
 9
                                                           John C. Coughenour
10                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1112-JCC
     PAGE - 5
